Citation Nr: 0010212	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to service connection for residuals of injury to 
the right buttock and right thigh.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1966 and from January 1967 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a January 1998 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO denied 
service connection for a disability manifested by pain 
involving the right buttock and right thigh and for a low 
back disability manifested by degenerative changes of the 
lumbosacral spine.  


REMAND

Service medical records reflect a complaint of pain in the 
right hip and buttock during 1967 after an episode when the 
veteran reportedly injured the area about the low back and 
right hip after he jumped and fell while in Vietnam.  VA 
medical records, dated from 1986 through 1997, reflect a 
history of chronic low back pain which the veteran attributed 
to inservice trauma.  X-ray and CT imaging demonstrated 
degenerative changes of the right pelvis and lumbosacral 
spine.  There is of record no medical evidence of a nexus 
between current low back/ right buttock or right thigh 
pathology and any incident of military service.  Accordingly, 
at present, the claim is not well-grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A hearing was held before the undersigned member of the Board 
in January 2000.  In testimony, the veteran identified a VA 
physician from whom he apparently continues to receive 
treatment for his low back disability.  His testimony 
suggested that the physician may have prepared some record 
indicating a relationship between current disability and 
inservice trauma.  Such a record, which could be potentially 
determinative of the issue on appeal, has not been associated 
with the claims folder.  If such a record exists, it would be 
within VA's control.  VA has an obligation to obtain 
potentially pertinent records which may be in its 
constructive possession.  Bell v. Derwinski, 2 Vet App., 611 
(1992), per curium.

Under the circumstances, the case is remanded for the 
following actions:

1.  The RO should contact the VA medical 
facility where the veteran is currently 
receiving treatment and request all 
medical records of the veteran's 
treatment from November 1997 through the 
present.  

2.  Thereafter, if and only if medical 
opinion is obtained indicating a 
relationship between current low 
back/right buttock and thigh pathology 
and inservice trauma, an orthopedic 
examination should be scheduled.  All 
clinical findings should be reported in 
detail and the examiner should identify 
whatever disorder(s) of the lumbosacral 
spine and the right buttock/thigh are now 
present.  In particular, the examiner 
should specify whether it is at least as 
likely as not that any low back disorder 
or any disorder of the right 
buttock/thigh is related to inservice 
trauma.  The examiner must review the 
entire claims folder, including a copy of 
this remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If either 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


